                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE

NASHVILLE PHARMACY SERVICES, )
LLC, individually and on behalf of all )
others similarly situated,             )           Case No. 3:18-cv-00671
                                       )
       Plaintiff,                      )           Judge Richardson
                                       )
v.                                     )           Magistrate Judge Brown
                                       )
MAMMOTH MEDS.COM, INC.,                )
MAMMOTH GLOBAL, INC., and              )
JOHN DOES 1-10,                        )
                                       )
       Defendants.                     )

                         NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff, Nashville Pharmacy Services,

LLC, hereby dismisses this action without prejudice.

       Dated: December 17, 2018.

                                            Respectfully submitted,


                                             /s/ Charles Barrett
                                            Charles Barrett (#20627)
                                            Benjamin C. Aaron (#34118)
                                            Neal & Harwell, PLC
                                            1201 Demonbreun Street, Suite 1000
                                            Nashville, TN 37203
                                            Phone: (615) 244-1713
                                            Fax: (615) 726-0573
                                            cbarrett@nealharwell.com
                                            baaron@nealharwell.com
                                            Counsel for Plaintiff




    Case 3:18-cv-00671 Document 23 Filed 12/17/18 Page 1 of 2 PageID #: 76
                               CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, a true and correct copy of the foregoing was
served via U.S. Mail upon the following:

       Mammoth Meds.com, Inc.
       c/o David A. Hoines, Registered Agent
       3081 East Commercial Blvd., Ste. 200
       Ft. Lauderdale, FL 33308
       david@hoineslaw.com
       dahfl@aol.com

       Mammoth Global, Inc
       c/o Andrea Sotomayor, Registered Agent
       6010 Celedon Creek, Unit 8
       Playa Vista, California 90094


                                            /s/ Charles Barrett
                                            Charles Barrett




                                               2

    Case 3:18-cv-00671 Document 23 Filed 12/17/18 Page 2 of 2 PageID #: 77
